Citation Nr: 0805946	
Decision Date: 02/21/08    Archive Date: 03/03/08	

DOCKET NO.  06-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic asthma. 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
VARO in San Diego, California, that, among other things, 
denied entitlement to the benefits sought.

A review of the evidence of record reveals that the veteran 
is in receipt of a permanent and total disability rating for 
pension purposes. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.


REMAND

Received in February 2008 was a statement from the veteran in 
which he indicated he wanted to attend a hearing before a 
Veterans Law Judge at the regional office.  There is no 
indication in the record that such a hearing has been 
scheduled for him.  A hearing should therefore be scheduled 
for him in accordance with his wishes.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be scheduled for a 
hearing by either a video conference or a 
travel board with a Veterans Law Judge at 
the RO.  A copy of the notice of the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2007).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded and 
opportunity for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



